

116 HR 6467 IH: Coronavirus Community Relief Act
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6467IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. Neguse (for himself, Mr. Luján, Mr. Levin of Michigan, Mr. Malinowski, Mr. Clay, Ms. Escobar, Mr. Carbajal, Ms. Barragán, Ms. Dean, Mr. Raskin, Ms. Ocasio-Cortez, Ms. Pingree, Mr. McGovern, Ms. Stevens, Mr. Hastings, Ms. Shalala, Mr. Ryan, Mr. Kilmer, Ms. Schakowsky, Ms. Speier, Ms. Castor of Florida, Mr. Schneider, Mr. Veasey, Mr. Perlmutter, Mr. Cisneros, Mr. Cicilline, Mr. Crow, Mr. Rouda, Mr. Keating, Mr. Soto, Ms. Craig, Ms. Wild, Mrs. Napolitano, Mr. Stanton, Ms. Omar, Ms. Kuster of New Hampshire, Ms. Sherrill, Ms. Mucarsel-Powell, Mr. Bera, Mr. Pocan, Mrs. Lee of Nevada, Mr. Gottheimer, Mr. DeFazio, Ms. Underwood, Mrs. Beatty, Mr. Deutch, Ms. Tlaib, Mr. Gonzalez of Texas, Mr. Gallego, Mr. Sires, Mr. Grijalva, Mr. Blumenauer, Mr. Loebsack, Mr. Rush, Mrs. Lawrence, Ms. Pressley, Mr. Johnson of Georgia, Ms. Gabbard, Ms. Wilson of Florida, Mrs. Luria, Mr. Cleaver, Mr. Phillips, Ms. Schrier, Mr. Delgado, Ms. Haaland, Ms. Torres Small of New Mexico, Ms. Kaptur, Mr. Huffman, Ms. Lee of California, Mr. Kildee, Ms. Judy Chu of California, Mr. Welch, Ms. Spanberger, Mrs. Hayes, Mr. Kennedy, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide for an enhanced Coronavirus relief fund for units of government with a population of 500,000 or less, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Community Relief Act.2.Coronavirus relief fund for units of government with a population of 500,000 or lessTitle VI of the Social Security Act (as added by section 5001 of Public Law 116–136) is amended by adding at the end the following:602.Coronavirus relief fund for units of government with a population of 500,000 or less(a)Appropriation(1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for making payments to units of local government with a population of 500,000 or less $250,000,000,000 for fiscal year 2020.(b)Authority To make paymentsThe Secretary shall pay to a unit of local government of the relative unit of local government population proportion amount within 30 days after a unit of local government of a State submits the certification required by subsection (e).(c)Payment amounts(1)In generalSubject to paragraph (2), the maximum aggregate amount paid under this section for fiscal year 2020 to units of local government in a State shall be the amount equal to the relative population proportion amount determined for the State under paragraph (2) for such fiscal year. (2)Relative population proportion amountFor purposes of paragraph (1), the relative population proportion amount determined under this paragraph for a State for fiscal year 2020 is the product of— (A)the amount appropriated under paragraph (1) of subsection (a) for fiscal year 2020; and (B)the relative State population proportion (as defined in paragraph (3)).(3)Relative State population proportion definedFor purposes of paragraph (2)(B), the term relative State population proportion means, with respect to a State, the quotient of— (A)the population of the State; and (B)the total population of all States.(4)Relative unit of local government population proportion amountFor purposes of subsection (b), the term relative unit of local government population proportion amount means, with respect to a unit of local government, the amount equal to the product of the Relative State Proportion Amount and the quotient of— (A)the population of the unit of local government; and(B)the aggregate total population of local governments determined by adding the population of each unit of local government.(5)DataFor purposes of this subsection, the population of States and units of local governments shall be determined based on the most recent year for which data are available from the Bureau of the Census.(6)Other reliefNothing in this section shall affect appropriated funds to units of local government as a result of Public Law 116–136, nor shall payments in this section be reduced by amounts paid to units of local government through Public Law 116–136.(d)Use of fundsA unit of local government shall use the funds provided under a payment made under this section to cover only those costs of the unit of local government that—(1)are costs that—(A)are reasonably deemed by the unit of local government to be necessary; and(B)directly or indirectly involve, relate to, are, have been, or will be incurred due to, or are, have been, or will be a response to circumstances caused by, the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19); and(2)were incurred during the period that begins on March 1, 2020, and ends on December 30, 2020.To the extent that a unit of local government does not need all of the funds paid to it, it may transfer such funds to another unit of local government in the State for uses in paragraph (1) of this subsection and such transfer is deemed to be a cost of the transferor. (e)CertificationIn order to receive a payment under this section, a unit of local government shall provide the Secretary with a certification signed by the Chief Executive (or equivalent) for the unit of local government that the local government’s uses of the funds are or will be consistent with subsection (d).(f)Inspector General oversight; recoupment(1)Oversight authorityThe Inspector General of the Department of the Treasury shall conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under this section.(2)RecoupmentIf the Inspector General of the Department of the Treasury determines that a unit of local government has failed to comply with subsection (d), the amount equal to the amount of funds used in violation of such subsection shall be booked as a debt of such entity owed to the Federal Government. Amounts recovered under this subsection shall be deposited into the general fund of the Treasury.(3)Authority of inspector generalNothing in this subsection shall be construed to diminish the authority of any Inspector General, including such authority as provided in the Inspector General Act of 1978 (5 U.S.C. App.).(g)DefinitionsIn this section:(1)CostsThe term Costs includes but is not limited to lost revenue, reimbursement for expenses already incurred, and increases in costs reasonably believed to be the direct or indirect result of, or direct or indirect responses to circumstances caused by, the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19).(2)Local governmentThe term unit of local government means any of the following that has a population of 500,000 or below: a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level.(3)SecretaryThe term Secretary means the Secretary of the Treasury.(4)StateThe term State means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa..